Title: To John Adams from Jonathan Williams III, 16 February 1779
From: Williams, Jonathan
To: Adams, John


     
      Dear Sir
      Nantes Feby 16 Feby 1779
     
     I arrived at Brest last Wednesday, in twenty five days Passage from Boston, and had the Pleasure of spending a day with Mrs. Adams the week before, at Braintree; She was then well and wrote the inclosed for my Care.
     Mrs. Adams had occasion for some solid Coin to answer some particular Purposes and I had it in my Power to afford her ten Guineas, for which She gave me the inclosed Bill; I know not what Apology to make for presenting this Draught; but it gives me an Oppertunity of Assuring You, that I feel a particular Gratitude for your Attention to me, and I shall be anxious Sir till I have it in my Power to make you full Compensation for your Patronage.
     I have made this Voyage in part for my Health, and to enter into some more active Scenes of Life, I have been long confined in America, with Nervous Disorders, attented with Convulsions, but am now much recovered. I think I have received a Signal Advantage from the Voyage.
     There is nothing New of public Moment that I can acquaint you with; Mr. Benjamin Andrews lost his Life two or three days before I left Boston, in a very tragical Manner, Mr. Hitchborn cleaning a Pistol by accident, in scraping with his Penknife, some Rust that had contracted near the touch hole communicated a spark of Fire, and shott the Pistol off, the Ball pierced his Temple and he died without a Struggle, in the presence of his Lady.
     I find my Father’s Situation is not the better for his Attendance upon the Virtuous Ministry of Great Brittain.
     I inclose you Sir the last Gazette, and have the Honour to be with the utmost Respect Your most Obedient & much obliged Servant
     
      Jon Williams third
     
    